DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 11, 14, 18 and 20 of U.S. Patent No. 11,409,781. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variants as shown in the comparison table below.


Instant Application Claims
Patent No. 11,409,781 Claims
Claim 21. A system, comprising: one or more processors; and a memory, that stores program instructions that, when executed by the at least one processor, cause the one or more processors to implement a data loading cluster, comprising a plurality of worker nodes, wherein the data loading cluster is configured to: 
receive a request to perform a loading job to add data to a database hosted by a database service offered by a provider network, wherein the database is stored in a data store implemented separately from both a computing node of the database service that implements a database engine to perform requests to access the database and the plurality of computing nodes of the data loading cluster; 
execute the loading job, wherein to execute the loading job, the data loading cluster is configured to: 
assign different portions of the data to the plurality of worker nodes with access to the data store separate from the database engine; 
obtain, by the worker nodes, the different portions of the data to add the data according to the assignment; and 
store, by the worker nodes, the different portions of the data in the data store according to allocations in the database for the different portions of the data; and 
wherein the different portions of the data in the database are available for access at the database engine after completion of the data loading job.
Claim 1. A system, comprising: a plurality of computing devices, respectively comprising at least one processor and a memory, that implement a database service, wherein the database service comprises a database engine head node that provides access to a database stored at one or more storage nodes in a data storage service; the database engine head node, configured to: 
receive a request to directly load data into the database; 
cause the data storage service to load the data into the database; 
the data storage service, comprising a data loading cluster; the data loading cluster, configured to: 
assign an addition of different portions of the data to respective nodes in the data loading cluster; 
obtain the different portions of the data to add the data according to the assignment; 
obtain, from the database engine head node, respective allocations in the database for the different portions of the data; 
store the different portions of the data at the one or more storage nodes according to the respective allocations in the database for the different portions of the data; and 
wherein the database engine head node is further configured to make the data available for access after the different portions of the data in the database are stored.
Claim 23. The system of claim 21, wherein the data is stored as part of a secondary index implemented for the database.
Claim 3. The system of claim 1, wherein the request to directly load the data into the database is a request to create a new secondary index from one or more tables existing in the database, the data stored in another data storage service, and wherein to obtain the different portions of the data, the data loading cluster is configured to query the one or more tables at the one or more storage nodes.
Claim 25. The system of claim 21, before the store of the different portions of the data in the data store, modify, by the plurality of worker nodes, the different portions of the data from a first data format supported by a source data store to a second data format supported by the data store.
Claim 2. The system of claim 1, wherein the request to directly load data into the database is a request to create a new table from the data stored in another data storage service, and wherein the data loading cluster is further configured to: before storing the different portions of the data at the one or more storage nodes, modify the different portions of the data from a first data format supported by the other data storage service to a second data format supported by the data storage service.
Claim 28. A method, comprising: 
receiving, at a data loading cluster comprising a plurality of computing nodes, a request to perform a loading job to add data to a database hosted by a database service offered by a provider network, wherein the database is stored in a data store implemented separately from both a computing node of the database service that implements a database engine to perform requests to access the database and the plurality of computing nodes of the data loading cluster; 
executing, by the data loading cluster, the loading job, comprising: 
assigning different portions of the data to the plurality of worker nodes with access to the data store separate from the database engine; 
obtaining the different portions of the data to add the data according to the assigning; and 
storing the different portions of the data in the data store according to allocations in the database for the different portions of the data; and 
wherein the different portions of the data in the database are available for access at the database engine after completion of the data loading job.
Claim 5. A method, comprising: 
receiving a request to add data to a database stored in a data store, the added data to be accessible to a database engine; 
assigning an addition of different portions of the data to a plurality of different nodes with access to the data store separate from the database engine; 
obtaining, by the different nodes, the different portions of the data to add the data according to the assignment; 
storing, by the different nodes, the different portions of the data in the data store according to allocations in the database for the different portions of the data, the allocations received from the database engine; and 
making the different portions of the data in the database available for access at the database engine.
Claim 31. The method of claim 28, wherein obtaining the different portions of the data to add the data according to the assignment comprises: obtaining respective initial portions of the data; and sorting items in the initial portions of the data.
Claim 11. The method of claim 5, wherein obtaining the different portions of the data to add the data according to the assignment comprises: obtaining respective initial portions of the data; sorting items in the initial portions of the data; and shuffling the sorted items amongst the different nodes to distribute the sorted items into the different portions of the data assigned to the different nodes.
Claim 35. One or more non-transitory computer-readable storage media storing program instructions that, when executed on or across one or more processors, cause the one or more processors to: 
receiving, at a data loading cluster comprising a plurality of computing nodes, a request to perform a loading job to add data to a database hosted by a database service offered by a provider network, wherein the database is stored in a data store implemented separately from both a computing node of the database service that implements a database engine to perform requests to access the database and the plurality of computing nodes of the data loading cluster; 
executing, by the data loading cluster, the loading job, comprising: 
assigning different portions of the data to the plurality of different nodes with access to the data store separate from the database engine; 
obtaining the different portions of the data to add the data according to the assigning; and

storing the different portions of the data in the data store according to allocations in the database for the different portions of the data; and 
wherein the different portions of the data in the database are available for access at the database engine after completion of the data loading job.
Claim 14. One or more non-transitory, computer-readable storage media, storing program instructions that when executed on or across one or more computing devices cause the one or more computing devices to implement a plurality of different nodes with access to a data store for a database separate from a database engine for the database, wherein the plurality of different nodes implement: 
receiving a request to add data to the database stored in the data store, the added data to be accessible to the database engine; 
assigning an addition of different portions of the data to respective ones of the plurality of different nodes; 
obtaining the different portions of the data to add the data according to the assignment; 
obtaining, from the database engine, respective allocations in the database for the different portions of the data; and 
storing the different portions of the data in the data store according to the respective allocations in the database for the different portions of the data, wherein the data is made available for access at the database engine after the different portions of the data in the database are stored.
Claim 39. The one or more non-transitory computer-readable storage media of claim 35, before storing the different portions of the data in the data store, modifying, adding, or deleting, by the plurality of worker nodes, one or more items in the different portions of the data according to one or more transformations determined for the loading job.
Claim 18. The one or more non-transitory, computer-readable storage media of claim 14, wherein the one or more non-transitory, computer-readable storage media store further program instructions that cause the plurality of different nodes to further implement: before storing the different portions of the data in the data store, modifying, adding, or deleting one or more items in the different portions of the data according to one or more transformations specified in the request to add the data.
Claim 40. The one or more non-transitory computer-readable storage media of claim 35, wherein the plurality of worker nodes are a data loading cluster provisioned for the database in response to a request from a client application received at the database engine.
Claim 20. The one or more non-transitory, computer-readable storage media of claim 14, wherein the plurality of different nodes are a data loading cluster provisioned for the database in response to a request from a client application received at the database engine and wherein the request to add the data to the database is a loading job request.


Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution and reducing potential 35 USC § 112(a) or 35 USC § 112, 1st paragraph issues that can arise when claims are amended.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.  The examiner thanks the Applicant in advance for providing support for any amendments or newly added claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Devriendt (US 2020/0409594): processing predefined data functions across storage nodes; 
Kharatishvili (US 2017/0091226): index structure navigation using page versions for read-only replicas of a distributed database system; 
Loaiza (US 2019/0102408): routing queries to particular nodes of a multi-node database system based on the query; 
Vincent (US 2015/0278243): high-availability, high-durability scalable file storage service to support shared access to files by thousands of clients, where each individual file may comprise very large amounts (e.g., petabytes) of data, at performance, availability and durability levels that are targeted to be independent of the size of the file and/or the number of concurrent users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diedra McQuitery/Primary Examiner, Art Unit 2166